Mr. Presiding Justice Eldredge delivered the opinion of the court. 2. Bills and notes, § 440*—when evidence sufficient to show fraud by payee of draft. In an action by a commission merchant against the maker and payee of drafts drawn on the plaintiff, where it appeared that the maker had authority to buy horses but was required to ship them to the plaintiff, who would sell them and credit the maker with the proceeds thereof, that the maker had authority to draw a draft for the purchase price of horses so shipped and for incidental expenses incurred in the buying and shipping of them, that the maker gave the payee such drafts in payment for checks for the ostensible purpose of buying and paying for horses purchased from a party from whom he claimed to have no authority to buy, and that he used the proceeds of such draft for his own personal purposes, evidence held sufficient to sustain a finding that the payee was guilty of fraud and deceit. 3. Fraud, § 6*—what constitutes. It is a fraud in law if a party makes representations which he knows to be false and injury ensues, although the motive from which the representations proceeded may not have been bad, and it is unnecessary that they be made with a design or intention to cause injury to the other party.